Exhibit 99.2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock code: 0386) List of Directors and their Roles and Function The members of the board of directors (the “Board”) of China Petroleum & Chemical Corporation are set out below. Non‐Executive Directors • Wang Yupu (Chairman) Executive Directors • Li Chunguang • Zhang Jianhua • Wang Zhigang • Dai Houliang • Zhang Haichao • Jiao Fangzheng • Ma Yongsheng Independent Non‐Executive Directors • Jiang Xiaoming • Andrew Y. Yan • Tang Min • Fan Gang There are four Board committees. The table below provides membership information of these committees on which each Board member serves. - 1 - Strategy Committee Function Name Chairman Wang Yupu Member Li Chunguang Zhang Jianhua Wang Zhigang Dai Houliang Zhang Haichao Jiao Fangzheng Ma Yongsheng Andrew Y.Yan Fan Gang Audit Committee Function Name Chairman Andrew Y. Yan Member Jiang Xiaoming Tang Min Remuneration and Appraisal Committee Function Name Chairman Fan Gang Member Li Chunguang Jiang Xiaoming Social Responsibility Management Committee Function Name Chairman Wang Yupu Member Li Chunguang Tang Min Beijing, 29 March 2016 As at the date of this announcement, directors of the Company are: Wang Yupu*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Dai Houliang#, Zhang Haichao#, Jiao Fangzheng#, Ma Yongsheng#, Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+ and Fan Gang+. # Executive Director * Non-executive Director + Independent Non-executive Director - 2 -
